2:21-cv-00558-HMH-MGB          Date Filed 07/27/21      Entry Number 28       Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

  Darrell L. Goss, #305517,                 )
                                            )         C.A. No. 2:21-558-HMH-MGB
                        Plaintiff,          )
                                            )
         vs.                                )         OPINION & ORDER
                                            )
  Ryshema Davis, Nutritionist; Betty Smith, )
  Food Service Branch Chief; Ann Sheppard, )
  Associate Warden; Mr. Gore, Food Service )
  Director; South Carolina Department of    )
  Corrections,                              )
                        Defendants.         )


         This matter is before the court for review of the Report and Recommendation of United

  States Magistrate Judge Mary Gordon Baker, made in accordance with 28 U.S.C. § 636(b)(1)

  and Local Civil Rule 73.02 for the District of South Carolina.

         The magistrate judge makes only a recommendation to this court. The recommenda-

  tion has no presumptive weight. The responsibility to make a final determination remains with

  this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with

  making a de novo determination of those portions of the Report and Recommendation to

  which specific objection is made, and the court may accept, reject, or modify, in whole or in

  part, the recommendation of the magistrate judge or recommit the matter with instructions.

  See 28 U.S.C. § 636(b)(1) (2006).

         The Plaintiff filed no objections to the Report and Recommendation. In the absence of

  objections to the magistrate judge’s Report and Recommendation, this court is not required to

  give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,


                                                 1
2:21-cv-00558-HMH-MGB           Date Filed 07/27/21      Entry Number 28         Page 2 of 2




  199 (4th Cir. 1983). The court must “only satisfy itself that there is no clear error on the face

  of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

  Co., 416 F.3d 310, 315 (4th Cir. 2005).

         After a thorough review of the Report and Recommendation and the record in this case,

  the court adopts Magistrate Judge Baker’s Report and Recommendation and incorporates it

  herein. It is therefore

         ORDERED that Defendants’ Motion to Dismiss (Dkt. No. 19) is granted in part and

  denied in part. Plaintiff’s § 1983 claims against SCDC are dismissed in their entirety and

  SCDC is dismissed from this action. Plaintiff’s § 1983 claims for monetary damages against

  the individual Defendants in their official capacities are dismissed; Plaintiff’s § 1983 claims

  for injunctive relief against Defendants Davis, Smith, and Sheppard are dismissed.

         This action is remanded to the magistrate judge for further proceedings.

         IT IS SO ORDERED.


                                                s/Henry M. Herlong, Jr.
                                                Senior United States District Judge

  Greenville, South Carolina
  July 27, 2021



                               NOTICE OF RIGHT TO APPEAL

         The Plaintiff is hereby notified that he has the right to appeal this order within thirty

  (30) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

  Procedure.




                                                  2
